Citation Nr: 0204907	
Decision Date: 05/22/02    Archive Date: 06/03/02	

DOCKET NO.  00-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had Army National Guard service from February 
1972 to October 1973, and active military service from 
October 1973 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
application to reopen claims for service connection for a 
cervical spine disability and hearing loss.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claims for a cervical disability and hearing loss.  While the 
evidence now supports a grant of service connection for a 
cervical spine disability, additional development is 
necessary with respect to the claim for service connection 
for hearing loss.  Development of this latter claim will be 
undertaken in accordance with authority granted by 76 Fed. 
Reg. 3, 099, 3, 104 (Jan. 23, 2002), (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3, 099, 3, 105 (Jan. 23, 2002), 
(to be codified at 38 C.F.R. § 20.903).  After giving notice 
and reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue.

A Statement of the Case (SOC) was issued in July 2001 on an 
appeal of a claim for waiver of a pension overpayment.  
However, no correspondence was received subsequent to the 
issuance of the SOC to perfect the appeal.  Accordingly, that 
issue is not in appellate status.  38 C.F.R. §§ 20.200, 
20.202 (2001).
The Board also notes that, in a VA Form 9 received by the RO 
in August 2001, the veteran withdrew his claim for service 
connection for post-traumatic stress disorder from appellate 
status.  38 C.F.R. § 20.204 (2001).

The veteran testified at a Travel Board hearing in November 
2001.  A transcript of that hearing is of record.

During this appeal, the veteran has indicated that he has 
tinnitus that began during service.  (See Travel Board 
hearing transcript, page 9.)  The Board refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a cervical 
spine disability, and his applications to reopen that claim, 
have been denied by numerous RO and Board decisions; the most 
recent decision was by the Board in May 1998.  The veteran 
was notified of that latter decision and his appellate rights 
and he did not appeal; the May 1998 Board decision is final.

2.  Evidence received subsequent to the May 1998 Board 
decision includes competent opinions linking the veteran's 
current cervical spine disability to an injury sustained 
during active military service.

3.  The veteran's cervical spine disability is causally 
related to in-service trauma.

4.  The veteran's original claim for service connection for 
hearing loss was denied by a December 1980 RO decision on the 
basis of a November 1980 VA audiological examination, which 
ruled out the claimed disability; the veteran was notified of 
that decision and his appellate rights and he did not appeal, 
and that decision is final.

5.  The evidence received since the December 1980 RO decision 
includes medical evidence of a current diagnosis of a hearing 
loss disability and a conclusory medical statement linking 
the disorder to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, since the 
final May 1998 Board decision, to reopen a claim for service 
connection for cervical spine disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).  

2.  The veteran's cervical spine disability was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 1991); 38 C.F.R. § 3.303 (2001).

3.  New and material evidence has been submitted, since the 
final December 1980 RO decision, to reopen a claim for 
service connection for hearing loss.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  During the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) and 
regulations implementing that act became law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  While, generally speaking, new and material evidence 
must be submitted before the duty to assist contemplated in 
VCAA must be implemented, this decision finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims. 

It is noted that regulations adopted by VA implementing VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provides 
for limited assistance to claimants seeking to reopen 
previously denied claim.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  Here, the veteran's claims were filed prior to 
August 29, 2001, and as such, these changes are not 
applicable in this case.  Nonetheless, because new and 
material evidence has been received sufficient to reopen his 
claim for service connection for hearing loss, there is a 
duty to assist him with the development of that claim.  (The 
other reopened claim is granted by the instant decision.)  
The Board will undertake additional development of the 
hearing loss claim following issuance of this decision .

The veteran's application to reopen a claim for service 
connection for a cervical spine disability was denied by the 
Board most recently in May 1998.  The veteran was notified of 
that decision and of his appellate rights but he did not file 
an appeal.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 3.156, 20.1100.  

The veteran's claim for service connection for hearing loss 
disability was denied by the RO in December 1980.  The 
veteran was notified of that decision and of his appellate 
rights but he did not file an appeal.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105(a),(d)(3); 38 C.F.R. 
§§ 3.156, 20.1103.

However, 38 U.S.C.A. § 5108 states, in part that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there are prior final Board and RO rating 
decisions, these claims may not be reopened and allowed 
unless new and material evidence is presented or secured.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening the claim 
for service connection for a cervical spine disability is 
that evidence added to the record since the May 1998 Board 
decision, and the evidence that must be considered in 
determining whether there is a basis for reopening a service 
connection claim for hearing loss is that evidence added to 
the record since the 1980 RO decision.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
evidence sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); See also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all of the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the proceeding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  For evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Service connection connotes many factors, but basically it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in chronic disability 
was incurred coincident with active military, naval or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Additionally, where a veteran who served for 90 
days or more during a period of war develops certain 
specified diseases, to include arthritis and sensori-neural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Analysis:  The veteran had active military service from 
October 1973 to November 1979.  He filed his initial claim 
for service connection for a cervical spine disability 
shortly after service and that claim was denied by the RO in 
December 1980 and March 1981.  The veteran's applications to 
reopen that claim have been denied by numerous RO and Board 
decisions, most recently by the Board in May 1998.  

At the time of the May 1998 Board decision, there continued 
to be an absence of medical evidence or competent opinion of 
a causal link between a cervical spine disorder and any 
incident of service. 

The previously considered evidence included the service 
medical records, which showed that the veteran was evaluated 
for neck pain while on active duty following an injury 
sustained while playing basketball.  A post-service VA 
clinical examination in November 1980 failed to result in a 
diagnosis of a cervical spine or neck disorder, although an 
X-ray examination at that time revealed slight narrowing of 
the disc space between C6-7.  Spurring of the cervical spine 
was noted by X-ray in November 1987, and additional 
degenerative or arthritic changes were radiologically shown 
in September 1992.  As noted above, the previously considered 
evidence was devoid of a medical opinion of a nexus between a 
cervical spine or neck disorder and service.   

The evidence submitted since the May 1998 Board decision 
includes clinical records documenting continuing complaints 
of neck pain, which is cumulative of previously considered 
evidence.  Some of this evidence shows that the veteran's 
cervical spine disability has increased in severity, to 
include a degree of stenosis with some radicular symptoms.  
The additional evidence in question also includes several 
medical opinions supporting the contended causal link. 

In August 1998, the veteran was provided a VA general medical 
examination, which included an evaluation of his cervical 
spine.  This examination report contains statements provided 
by the veteran to the effect that his cervical spine 
disability was related to an injury during service.  
Following the evaluation, the examiner opined that the 
veteran's chronic neck pain with C8 nerve root irritation 
originated in a football injury during military service.  
There is no indication that this physician reviewed the 
veteran's claims folder.

In April 1999, a VA physician who indicated that he had seen 
the veteran on several occasions on an outpatient basis wrote 
a note stating that the veteran had "shown clear cut evidence 
that his hearing loss, neck pain both began in service."  

In December 2000, a VA physician wrote that he had reviewed 
"medical records" and "it is probable that patient's chronic 
neck pain and radiculopathy are secondary to injury to neck 
in 1975."  
Also in December 2000, the VA physician who wrote the April 
1999 statement noted above reported that the veteran 
presented him with a copy of a hearing transcript "in which 
it is clear that he sustained a serious neck injury while in 
the service playing basketball."  He further reported that, 
if it is true that the veteran had continuous pain since that 
injury, it is very probable that the present disability of 
neck pain is the result of that injury.

While it is not clear whether any of the VA physicians who 
suggested a nexus between the veteran's cervical spine 
disability and service reviewed all of the relevant clinical 
evidence in the claims file, their collective opinions must 
be taken as new and material evidence sufficient to reopen 
the veteran's claim for service connection for cervical spine 
disability.  Each of these statements is new in that they 
were not previously on file, and each is material to the 
veteran's longstanding allegation that his cervical spine 
disorder is due to an injury sustained while on active duty.  

Turning to the merits of the veteran's claim, the Board notes 
that the service medical records show that the veteran 
sustained a neck injury while on active duty as contended and 
that he filed a claim for service connection within 
approximately 6 months of his separation from service.  While 
a November 1980 VA clinical examination failed to confirm a 
diagnosis of the claimed disability, an X-ray examination at 
that time did show slight narrowing between C6-7.  As to 
evidence of the claimed nexus, the Board finds that three VA 
physicians have provided supportive opinions.  While one 
opinion is a bare conclusory statement and it is not apparent 
that any opinion was based upon a review of all of the 
relevant medical records in the claims file, to include the 
service medical records and the report of the November 1980 
VA examination, the Board is struck by the unequivocal nature 
of at least two of the statements and by the fact that two of 
the opinions were proffered after a history and physical 
examination of the veteran, albeit many years after service.  
Moreover, the veteran filed his original claim soon after 
service, pertinent clinical and X-ray findings were reported 
during and proximate to service, and there is no competent 
opinion of record that goes against the contended causal 
relationship.  Under these circumstances, the Board finds 
that the evidence supports the veteran's claim for service 
connection for a cervical spine disability.  

The veteran also filed his initial claim for service 
connection for hearing loss shortly after service and that 
claim was denied by the RO in its initial December 1980 
rating decision.  The evidence then on file included the 
service medical records, which contained no complaint, 
finding, or diagnosis of hearing loss during service.  The 
report of medical history completed by the veteran at the 
time of his July 1979 service separation examination was 
negative to questions of whether he had ear trouble or 
hearing loss.  However, while that separation examination 
fails to document any form of audiometric or other testing of 
the veteran's hearing, there is a notation at block 74 under 
summary of defects of "hearing loss."  Also on file at the 
time of the December 1980 RO decision was a report of the 
veteran's first VA audiometric examination conducted in 
November 1980, one year after service, which showed that pure 
tone decibel thresholds at the relevant frequencies were all 
essentially normal.  Speech discrimination was also normal: 
96 percent on the right and 92 percent on the left.  

The RO denied service connection for hearing loss in its 
initial December 1980 rating action on the basis of an 
absence of competent evidence of a current diagnosis of the 
claimed disability.   

While there is considerable clinical evidence on file after 
that time, there is no indication of complaints or findings 
of hearing loss until many years after service.  However, the 
next report of an audiometric examination on file, dated in 
June 1999, shows hearing loss at the relevant pure tone 
decibel thresholds.  38 C.F.R. § 3.385.  While the examiner 
did not address the question of a nexus between hearing loss 
and service, in a medical statement dated in April 1999 of 
record, a VA physician wrote in an outpatient treatment 
record that the veteran "has shown clear cut evidence that 
his hearing loss...began in service."  There is no indication 
what evidence was relied upon, nor is there any indication 
that the clinician reviewed the claims file. 

The veteran's original service connection claim for hearing 
loss was denied on the basis of an absence of a diagnosis of 
a current disability.  The evidence on file since that time 
includes an audiometric examination which shows bilateral 
hearing loss, albeit dated many years after service, and an 
opinion from a VA physician to the effect that the veteran's 
hearing loss began in military service, albeit conclusory in 
nature and apparently not based upon a review of the claims 
file.  

The 1999 report of an audiological examination of the veteran 
and the 1999 medical statement is new evidence in that it was 
not previously of record and is relevant to the veteran's 
claim.  The Board finds that the evidence is also material 
because it shows a diagnosis of hearing loss and suggests the 
contended nexus.  This evidence is significant enough that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, the claim for service 
connection for hearing loss is reopened.  As noted above, 
development of this latter claim will be undertaken in 
accordance with authority granted by 76 Fed. Reg. 3, 099, 3, 
104 (Jan. 23, 2002), (to be codified at 38 C.F.R. 
§ 19.9(a)(2)). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for hearing loss is 
reopened; to this extent only, the appeal of this issue is 
granted. 

Service connection for a cervical spine disability is 
granted.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

